In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00478-CR

____________________


KEYONA JAVON DUGAR, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 97634




MEMORANDUM OPINION
 Pursuant to a plea bargain agreement, appellant Keyona Javon Dugar pled guilty to 
robbery.  On June 18, 2007, the trial court found the evidence sufficient to find Dugar guilty,
but deferred further proceedings, placed Dugar on community supervision for eight years,
assessed a fine of $500, and ordered Dugar to pay restitution.  On May 9, 2008, the State
filed a motion to revoke Dugar's unadjudicated community supervision.  Dugar pled "true"
to several violations of the conditions of her community supervision.  The trial court found
that Dugar violated the conditions of her community supervision, found Dugar guilty of
robbery, and assessed punishment at seven years of confinement. 	
	Dugar's  appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On January 8, 2009, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.   We reviewed the appellate record, and find
that no arguable issues support an appeal.  Therefore, we find it unnecessary to order
appointment of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.
                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Submitted on April 17, 2009
Opinion Delivered June 10, 2009
Do not publish

Before Gaultney, Kreger, and Horton, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.